The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Roberto Fernandez 03/09/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance. Claim 8 and 21 has been canceled.  

The new set of claim should be appeared as bellows:

 1.	  An augmented mirror comprising:
a partially silvered mirror surface;
a screen disposed underneath the mirror surface;
a camera having a field of view; 
external lighting; and
a computation module configured to:
receive visual information from the camera;
at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
process the visual information over the visual corridor; 
detect that [[a]] the user has entered the field of view of the camera;
determine a perpendicular distance of the user relative to the mirror surface;
compare the perpendicular distance to an optimal distance to determine a difference;
after detecting that the user has entered the visual corridor 
display one or more images on the screen based upon the processed visual information; 
initiate a timer based on the visual information;
compare the timer to a time threshold; and
vary illumination of the external lighting when the timer exceeds the time threshold.
2.	The augmented mirror of claim 1, wherein the camera is an RGB-D device which includes a depth scanner for capturing an image and associated depth information of the user. 
3.	 The augmented mirror of claim 2, wherein the RGB-D device includes input software to extract skeletal data points of each detected person within the field of view. 
4.	 The augmented mirror of claim 3, wherein the computation module includes elimination software configured to:
process the skeletal data points extracted by the RGB-D device;
extract a position of a specific skeletal region for each detected person detected by the RGB-D device; and
discard data corresponding to any detected person whose specific skeletal region is located outside of the visual corridor.
5.	 The augmented mirror of claim 4, wherein the elimination software is further configured to:
discard data corresponding to any detected person other than a selected detected person, where the selected detected person has a specific skeletal region that is closest to the RGB-D device.
6.	 The augmented mirror of claim 5, wherein the computation module further comprises:
execution software which receives non-discarded data from the elimination software and processes the non-discarded data. 
7.	 The augmented mirror of claim 2, wherein the visual corridor is provided by way of maximum x, y, and z inputs at the RGB-D device. 
8–10. 	(Cancelled)
11. 	 The augmented mirror of claim 1, wherein the computation module is configured to perform a linear progression of illumination of the external lighting as the illumination of the external lighting is gradually increased. 
12.	The augmented mirror of claim 11, wherein the computation module is configured to perform two linear progressions of illumination of the external lighting as the illumination of the external lighting is gradually increased, the computation module being configured such that the two linear progressions meet when the user is located at the optimal distance. 
13–14.	(Cancelled)
15.	 The augmented mirror of claim 1 in combination with a portable electronic device. 
16.	A mirror system comprising:
	a mirror surface;
	a camera;
	a light panel comprising a first lighting element, a second lighting element, and a plurality of third lighting elements positioned between the first lighting element and the second lighting element; and
	a computation module configured to:
		receive visual information from the camera;
		reduce the visual information to a visual corridor, the visual corridor based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
determine, based on the visual information, a [[user]] position of the user relative to the mirror surface;
initiate a timer based on the visual information;
compare the timer to a time threshold;
vary illumination of at least one of when the timer exceeds the time threshold;
		compare the [[user]] position to an optimal position to determine a difference; and 
		while the first lighting element and the second lighting element are illuminated, gradually increase illumination of the plurality of third lighting elements as the difference decreases.
17.	 The augmented mirror of claim 1, wherein the computation module is further configured to start an interaction session when the user is at the optimal distance.
18.	 The mirror system of claim 16, wherein the computation module is further configured to: 
		detect that a user has entered a field of view of the camera; and
		after detecting that the user has entered the field of view of the camera, illuminate the first lighting element and the second lighting element.
19.	The mirror system of claim 16, wherein the computation module is further configured to start an interaction session when [[a]] the user is in the optimal position.
20.	A mirror system comprising:
a partially silvered mirror surface;
a screen disposed underneath the mirror surface;
a camera having a field of view; 
external lighting; and
a computation module configured to:
receive visual information from the camera over the field of view;
reduce the field of view to a visual corridor, the visual corridor corresponding to a subset of the field of view and being based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
process the visual information over the visual corridor; 
detect that [[a]] the user has entered the visual corridor 
after detecting that the user has entered the visual corridor, obtain a distance between the user and the mirror surface;
compare the distance to an optimal distance to determine a difference;
control the external lighting to gradually increase illumination of the external lighting as the difference decreases; [[and]]
display one or more images on the screen based upon the processed visual information;
initiate a timer based on the visual information;
compare the timer to a time threshold; and
vary illumination of at least the external lighting when the timer exceeds the time threshold.
21.	(Cancelled) 
22.	 The mirror system of claim 20, wherein the computation module is further configured to start an interaction session when the user is at the optimal distance or close to the optimal distance.

Allowance

2.	Claims 1-7, 11-12, 15-20 are allowed.

3.	Regarding claims 1, 16, and 20:

The closest art of record singly or in combination fails to teach or suggest the limitations “ reduce the visual information from the field of view to a visual corridor, the visual corridor based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
process the visual information over the visual corridor; 
detect that  the user has entered the field of view of the camera;
determine a perpendicular distance of the user relative to the mirror surface;
compare the perpendicular distance to an optimal distance to determine a difference;
after detecting that the user has entered the visual corridor , control the external lighting to gradually increase illumination of the external lighting as the difference decreases;  
display one or more images on the screen based upon the processed visual information; 
initiate a timer based on the visual information;
compare the timer to a time threshold; and
vary illumination of the external lighting when the timer exceeds the time threshold (see Applicant’s disclosure, 0137, 0139-0140, and Fig. 2-4 )”.

Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations: reduce the visual information to a visual corridor, the visual corridor based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
reduce the visual information to a visual corridor, the visual corridor based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
determine, based on the visual information, a position of the user relative to the mirror surface;
initiate a timer based on the visual information;
compare the timer to a time threshold;
vary illumination of at least one of the first lighting element and the second lighting element when the timer exceeds the time threshold;
		compare the position to an optimal position to determine a difference; and 
		while the first lighting element and the second lighting element are illuminated, gradually increase illumination of the plurality of third lighting elements as the difference decreases (see Applicant’s disclosure, 0137, 0139-0140, and Fig. 2-4)”.

Regarding claim 20:

The closest art of record singly or in combination fails to teach or suggest the limitations: “reduce the field of view to a visual corridor, the visual corridor corresponding to a subset of the field of view and being based on at least one of a shape of the mirror surface or a size of the mirror surface and sized to match a region over which a user can see their reflection in the mirror surface;
process the visual information over the visual corridor; 
detect that  the user has entered the visual corridor ;
after detecting that the user has entered the visual corridor, obtain a distance between the user and the mirror surface;
compare the distance to an optimal distance to determine a difference;
control the external lighting to gradually increase illumination of the external lighting as the difference decreases; 
display one or more images on the screen based upon the processed visual information;
initiate a timer based on the visual information;
compare the timer to a time threshold; and
vary illumination of at least the external lighting when the timer exceeds the time threshold (see Applicant’s disclosure, 0137, 0139-0140, and Fig. 2-4)”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 

 /SHAHEDA A ABDIN/                       Primary Examiner, Art Unit 2692